MEMORANDUM **
Richard Paul Melbourne appeals the two-level upward adjustment for obstruction of justice under Section 3C1.1 of the United States Sentencing Guidelines. Melbourne was sentenced to 165 months in prison for second degree murder on an Indian Reservation in violation of 18 U.S.C. §§ 1153 and 1111. We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing for clear error, United States v. Takahashi, 205 F.3d 1161, 1168 (9th Cir. 2000), we affirm.
Melbourne did not dispute the district court’s finding that he used a steel instrument to carve a 40-inch hole near the window of his cell block wall and then stuffing the hole with toilet paper and soap to resemble the removed mortar. Accordingly, because there is evidence that Melbourne attempted to escape, we cannot say that the sentence enhancement was clearly erroneous. See id. (affirming the district court’s two-level increase where appellant attempted to escape custody prior to his sentencing hearing).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.